753 N.W.2d 171 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Corey Allen PATTERSON, Defendant-Appellant.
Docket No. 136287. COA No. 283660.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 24, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*172 MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).